Name: Commission Regulation (EEC) No 2189/85 of 31 July 1985 on the granting of re-storage aid for table wine for which a long-term storage contract was concluded during the 1984/85 wine-growing year
 Type: Regulation
 Subject Matter: beverages and sugar;  distributive trades
 Date Published: nan

 1 . 8 . 85 Official Journal of the European Communities No L 203/83 COMMISSION REGULATION (EEC) No 2189/85 of 31 July 1985 on the granting of re-storage aid for table wine for which a long-term storage contract was concluded during the 1984/85 wine-growing year concluded or extended by the intervention agencies during a given period should be considered ; whereas, in order to ensure that the measure operates correctly, provisions should also be adopted in respect of the nature of the transport and the date of submission of the application ; Whereas, since there is little time for administrative implementation and since the quantities involved are often small and the transport costs minimal by compa ­ rison with total costs, a standard amount of aid should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Articles 10 and 65 thereof, Whereas rules on storage contracts for table wine dealing with their conclusion were laid down by Commission Regulation (EEC) No 1059/83 (3), as last amended by Regulation (EEC) No 1997/84 (4); Whereas Article 6 of Regulation (EEC) No 337/79 stipulates that producers may benefit from interven ­ tion measures only if they have complied for a reference period to be determined with the obligations imposed by Article 39 and, where appropriate, Articles 40 and 41 therein ; whereas this reference period must therefore be fixed ; Whereas Commission Regulation (EEC) No 3537/84 (^ authorized the conclusion of long-term private storage contracts for table wine in respect of the 1984/85 wine-growing year ; Whereas the quantities of table wine in stock are large for the time of year ; whereas this is due to the fact that stocks during the current wine-growing year are in some regions substantially higher than can be disposed of through the normal market outlets ; whereas the forecasts for the coming harvest give little hope of relief of the market ; Whereas the wine under storage contracts is stored in containers which may be required to store the next harvest ; Whereas, in order that producers may store their next vintage under normal conditions aid should be granted for the re-storage of table wine, subject to a limitation as to distance ; Whereas, in order to limit this measure to cases where it appears economically justified, only storage contracts Article 1 1 . On application and subject to the conditions laid down in Article 2, aid may be granted for the re-storage, in another location or another place of storage belonging to a third party, of table wine covered by a long-term storage contract concluded under Regulation (EEC) No 3537/84 in accordance with the rules laid down in Regulation (EEC) No 1059/83 . 2 . In accordance with Article 6 ( 1 ) of Regulation (EEC) No 337/79 producers who in the course of the 1984/85 wine-growing year were subject to obligations under Articles 39 , 40 and 41 of Regulation (EEC) No 337/79 may not receive aid under this Regulation unless they give proof that they complied with their obligations :  under Articles 39 and 40 between 1 September 1984 and the dates set in Articles 2 ( 1 ) and 1 1 (2) of Commission Regulation (EEC) No 2461 /84 (*) and in Articles 2(1 ) and 8(2) of Commission Regula ­ tion (EEC) No 2462/84 Q respectively or where appropriate the dates fixed by the competent authority under Article 11 (2) of Council Regula ­ tion (EEC) No 2179/83 (8) ; (') OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 89 , 29 . 3 . 1985, p. 1 . (3) OJ No L 116, 30 . 4 . 1983 , p. 77 . (4) OJ No L 186, 13 . 7 . 1984, p. 28 . 0 OJ No L 330 , 18 . 12 . 1984, p. 14 . (*) OJ No L 231 , 29 . 8 . 1984, p. 12. 0 OJ No L 231 , 29 . 8 . 1984, p. 18 . (8) OJ No L 212, 3 . 8 . 1983, p. 1 . No L 203/84 Official Journal of the European Communities 1 . 8 . 85  under Article 41 between 19 January 1985 and the dates set in Article 1 0 (5) of Commission Regula ­ tion (EEC) No 147/85 ( »). Article 2 Aid may be granted only where :  the distance to the new place of storage is not greater than 1 50 kilometres ; however, where storage capacity is not available within this distance and in the case of transport by sea, the intervention agency may authorize transport to the nearest appropriate place of storage ;  re-storage takes place between 1 August and 31 October 1985 and the transport is carried out, following receipt of the authorization referred to in Article 16(2) of Regulation (EEC) No 1059/83 , in one or more vehicles ;  applications for aid and supporting documents in respect of the aid are submitted not later than 15 December 1985 to the intervention agency of the Member State concerned . Article 3 The aid for all table wines shall be 1,45 ECU per hectolitre. Article 4 The intervention agency shall pay the aid to the. producer not later than four months after the submis ­ sion of the application for aid and of the supporting documents referred to in the last indent of Article 2. Article 5 Conversion into national currencies of the aid referred to in Article 1 shall be carried out at the representative rate applicable for the sector on 1 August 1985. Article 6 1 . Member States shall take all appropriate measures to ensure the necessary controls ; they shall , in particular, check that the re-storage of the wine has actually taken place. 2 . Member States shall notify the Commission not later than 31 January 1986 of the quantities of wine which have been re-stored. Article 7 This Regulation shall enter into force on 1 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member 'States . Done at Brussels, 31 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 16, 19 . 1 . 1985, p. 25 .